Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 1 of 9 PageID #: 28054




                     EXHIBIT A
Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 2 of 9 PageID #: 28055
Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 3 of 9 PageID #: 28056
Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 4 of 9 PageID #: 28057
Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 5 of 9 PageID #: 28058




           16.   If the dispute arising under this Agreement cannot he resolved by a mediator, tire
                 dispute shall be resolved by Judge Cogan, or whatever judge is sitting in Judge
                 Cogan's stead, in the EDNY. Any and all suits or actions, for any breach of this
                 Agreement,or otherwise arising out oftliis Agreement shall be filed and prosecuted
                 exclusively in the EDNY. All parties and signatories hereto consent and submit to
                 the personal jurisdiction ofthe aforementioned court for such puiposes and hereby
                 agree that service of process on any party hereto may be made by certified mail,
                 retum receipt requested, postage prepaid. Each of the parties hereto waives any
                 objection which it may have based on improper venue or forum non conveniens to
                 the conduct of any such suit or action in any such court.


   ON BEHALF OF THE PLAINTIFF CLASS AND CLASS COUNSEL:




   Date:                                                     -


                                              Daniel E. Gustafson
                                              Gustafson Gluek PLLP


   Date:
                                               /G
                                              W.Jq^eph Mruclcnfer
                                              Lockiidge Grindal Nauen, P.L.L.P.

   Date:
                                              Chiis Lovell
                                              Lovell Stewart Halebian Jacobson LLP


   Date:
                                              Adam Zapala
                                              Cotchett, Pitre, & McCarthy LLP


   ON BEHALF OF OBJECTORS/APPELLANTS CHINESE CHAMBER OF
   INTERNATIONAL COMMERCE:




   Date:
                                              CCOIC




                                              Printed Name


   ON BEHALF OF CLASS ACTION REFUND:
Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 6 of 9 PageID #: 28059
Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 7 of 9 PageID #: 28060
Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 8 of 9 PageID #: 28061
Case 1:08-cv-00042-BMC-PK Document 1544-3 Filed 02/20/20 Page 9 of 9 PageID #: 28062
